Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  as to claim 1, the period in line 22 should be a comma; as to claim 7, line 2, “receiving with medical image processing system” should be “receiving with a medical image processing system”; as to claim 7, line 14, “an additional operation of surgical camera” should be –an additional operation of the surgical camera”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “wherein said present annotations are constrained in response to historical annotations according to an evaluation of success rates of historical surgical procedures”.  As mentioned below in the 112(b) rejection of this claim, it is not clear as to what this means and how it further defines the “annotations”.  The specification description fails to mention “annotations”, “historical annotations”, “evaluation of success rates”, or “historic surgical procedures”, or what is meant by “constraining” annotations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 5, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, term “said present annotations” lacks antecedent basis.  Perhaps this was intended to be “said presented annotations” or just “said annotations”.  In addition, the phrase “are constrained in response to historical annotations according to an evaluation of success rates of historic surgical procedures” with respect to the “annotations” is indefinite as to meaning—it is unclear how this phrase defines the “annotations” or what a “constrained” annotation is.
As to claim 5, recitation of “a medical image display system” is indefinite as to whether Applicant intends to recite an additional “medical image display system” or intends to refer back to the previously mentioned one (in claim 1).
As to claim 7, terms “the medical image display system” (lines 5-6 and 17-18) lack  antecedent basis.  In addition, recitation of “a medical display system” (line 19) is indefinite as it is unclear if Applicant intends to recite an additional medical image display system or intends to refer back to the previously mentioned one.
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0381278, hereinafter “Kang”) in view of Shoji et al. (U.S 2004/0239760, hereinafter “Shoji”), Lee et al. (US 2014/0275760, hereinafter “Lee”) and Jacobsen et al. (US 2010/0171821, hereinafter “Jacobsen”).
As to claim 1, Kang discloses a medical image processing system for medical software tools, comprising: 
an image stream output via a surgical camera (image signal generator 100, Figs.1,2, [0047] outputting a video image signal); 
a user interface comprising a keypad, keyboard, mouse or pointing device, or touchscreen interface (any user interface including touchscreen, keyboard, mouse or stylus, [0059],[0099]); 
a medical image display system comprising a display (display unit 800, Figs.1,2, [0064]); wherein said medical image display system displays surgery related images captured by a medical software tool stored historically in connection with spectroscopy assisted surgical procedures so that said system user may compare real life present time surgical conditions with prior in time historic surgical conditions for reference to enable said user to effect real time surgical decisions (display is capable of displaying a historical image signal of an illness, stored in a database, with the current image, [0090]-[0092]); 
a light source sufficient to amplify said image stream perceivable by said camera (light emitting unit, see “LIGHT” in Fig.1, [0041], [0048]); 
a communication interface (any of the interfaces between the operational components of the system, see arrowed lines in Fig.2); and 
a processing module comprising at least one processor, a non-transitory memory, and hardware, software, or firmware (CPU 300, image processing unit 400, Fig.2) configured to compress and decompress image sensor data for display (Kang contemplates compression/decompression to be performed, although it doesn’t have to be, [0131]-[0134]), further comprising edge detection algorithms (edge detection of image signal, [0093]); 
wherein said algorithms determine a number of visible edges within the multispectral image data that is displayed via a medical image display system (edge detection, [0093], by nature of detecting edges, will result in the number of visible edges in the image).
Although Kang teaches overlaying the user interface on the image ([0061]), Kang fails to disclose that the system stores annotations created by a user along with said image stream so that said annotations appear to overlay said image stream as viewed by said user.  In the same field of endeavor, Shoji teaches that it is known to store annotations (e.g. a mark or other types of information, [0062], [0077], Fig.2) input through a touchscreen (or other user interface, [0092]) on the monitor image ([0062]) for display and storing of the image and annotations ([0064]-[0065]).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the system of Kang to additionally store and display annotations overlaid with the image to allow the user to store important information about the procedure associated with the image to provide more detailed information when reviewing the images (Shoji, [0090]) or preparing reports (Shoji,[0089]).
Kang further fails to disclose the particular type of monitor used in the system.  In the same field of endeavor, Lee teaches that a endoscopic procedure monitor may be at least one monitor embodied by a LCD, LED, OLED, plasma or CRT ([0055], [0070]).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used one or more of a LCD, LED or plasma display for the display (800) of Kang since Lee evidences that these types of displays are suitable for the same intended purpose—display of information and surgical images.
Kang further discloses that the system can control certain aspects of the light source, such as intensity (e.g. [0048]), but fails to that the light source is controlled to scan through a range of wavelengths until a wavelength is selected for observation.  However, in the same field of endeavor, Jacobsen evidences that it would be advantageous to provide the light source with the capability of producing multiple different wavelengths of light and to provide control such that separate and distinct wavelengths of light are emitted to obtain respective images so that it can be determined which wavelength of light results in an optimal image ([0053]-[0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide the system of Kang the ability to scan through all appropriate wavelengths of light in order to advantageously determine which wavelength of light results in the optimal image, as taught by Jacobsen ([0054]).
As to claim 2, the user interface is further configured to present the annotations over the image stream (as set forth above with respect to claim 1).  Whether or not the annotations are “historical” or what they relate to does not change the capability of the user interface to present such annotations (also, see 112(a) and (b) rejections above).
As to claim 3, the surgical camera is an endoscope or a laparoscope (telescope 10, Fig.1).
As to claim 4, the processing module of the medical image processing system is further configured to receive the image stream from the surgical camera (image stream transmitted through signal processing unit 200, Fig.2 to processor 400).
As to claim 5, Kang further discloses one or more additional processors, controllers, control modules or other processing devices, such as a processor (e.g., signal transmission unit 160, or signal processing unit 200, Fig.2), wherein said system is configured to exchange data between a surgical camera system and a medical image display system (the CPU 300 acts as an interface to control the exchange of data (see operation control signal, processing control signal in Figs2,3) between the image sensing unit 120 and a display unit 800, such exchange would have to either be wired or wireless). 
As to claim 6, given the combination set forth above with respect to claim 1, Kang/Shoji/Lee/Jacobsen discloses a method for operating medical software tools, comprising:
receiving with a medical image processing system an image stream from a surgical camera (Kang, medical image processing system 20, Fig.1, receives an image stream from surgical camera 100, Fig.1, as illustrated in Fig.2); the medical image processing system providing a user input device (Kang, any user interface including touchscreen, keyboard, mouse or stylus, [0059],[0099]) so that said user may annotate said image stream with conditions believed pertinent to said user for presentation as an overlay adapted for presentation over a medical image display system (as taught by Shoji and set forth above with respect to the annotation function of claim 1); 
connecting with the medical image processing system a user interface comprising a keypad, keyboard, mouse or pointing device, touchscreen interface (user input device of Kang as set forth above allows the medical image processing system 20 to operate as a medical software tool by allowing annotations or other operations, [0059]), wherein a surgical camera system captures medical images transferred by a wired or wireless communication link to a medical image processing system for desired image processing (images from camera 100 transmitted to image processing unit 400, Fig.2), wherein the medical image processing system transmits a modulating wavelength setting to a light source system (as modified by Jacobsen above, the computer system would control modulation of the wavelength of light emitted by the light source until an optimal image is produced, the wavelength of light for the optical image being the modulating wavelength setting); 
performing in combination with operation of the medical image processing system an additional operation of surgical camera system with respect to the image stream (medical image processing system 20, through use of the interface as set forth above with respect to Shoji, allows annotations overlaying the image stream from the surgical camera;  additionally, operations to be done on image stream, Kang [0059]); 
combining all available video signals under control of the medical image processing system to generate an output of a surgical operation for presentation over the medical image display system (the image stream is processed for output on display unit 800, Kang, [0049]-[0050]); 
providing a medical image display system under control of said medical image processing system, comprising, a display selected from the group consisting of a plasma display, a Liquid Crystal Display (LCD), and a Light Emitting Diode (LED) display (with respect to Lee above, the display of Kang can be any one of these displays and is controlled by the processing system, Fig.2), wherein said medical image display system displays historic medical procedure images obtained in connection with spectroscopy assisted surgical procedures to enable said user to make real time decisions based on prior historic conditions (Kang, display is capable of displaying a historical image signal of an illness, stored in a database, with the current image, [0090]-[0092]; this would enable a real-time decision to be made); and 
providing a light source of a wavelength output varied from a lower wavelength to an upper wavelength, wherein said wavelength variation is repeated until a particular wavelength setting is determined for the procedure under consideration (as set forth with respect to Jacobsen above) so that said medical image display system, under control of and responsive to said medical image processing system may facilitate surgical procedures being performed by a surgeon (Kang, Fig.2, [0049]).

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0381278, hereinafter “Kang”) in view of Shoji et al. (U.S 2004/0239760, hereinafter “Shoji”), Lee et al. (US 2014/0275760, hereinafter “Lee”) and Jacobsen et al. (US 2010/0171821, hereinafter “Jacobsen”), as set forth above with respect to claim 6, and further in view of Takao (US 2017/0163875).
As to claims 8 and 9, Kang, in view of Shoji, Lee, and Jacobsen, disclose a system wherein a wavelength setting according to an optimal image is determined by scanning through a range of wavelengths until the best image is found.  Jacobsen further teaches that the system can make that determination using a technique such as contrast measurement (see last line of [0054]).  Takao teaches that the high contrast in an image equates to an image having the greatest number of edges using edge detection ([0082]) (Similarly, it would follow that an image having low contrast equates to an image having the least number of edges).  Since the Kang system already  includes edge detection algorithms ([0093]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied those edge detection algorithms as a technique for determining the optimal image for a selected wavelength setting, as taught by Jacobsen above, so that additional algorithms would not have to be installed or included in the Kang system.  Therefore, in using the edge detection technique in the image optimalization procedure as set forth above, the number of edges would be detected for every scanned wavelength (for at least a first and second wavelength setting) and compared to one another to determine at which wavelength setting the image has the largest number of edges.  Thus, the wavelength setting for which the image has the largest number of edges will then be used to produce the optimal image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See prior art references listed on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795